DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
Response to Arguments
3.	The IDS dated 6/7/2022 and 6/29/2022 have been considered. The references found therein do not affect patentability of the application.

Reasons for Allowance
4.	Claims 1, 3-5 and 8-20 are allowed and have been re-numbered 1-17.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a battery module comprising a first module and a second module, each of the first and second modules comprising: a plurality of cell stacks, each cell stack of the plurality of cell stacks comprising a plurality of unit cells arranged in a first direction and an insulation member insulating at least one unit cell of the plurality of unit cells; a module housing; a coupling part on the module housing, the coupling part configured to couple the module housing of the first module to the module housing of the second module; and a plurality of receiving parts in the module housing, the plurality of receiving parts accommodating the plurality of cell stacks; wherein each receiving part of the plurality of receiving parts includes a fixed wall around a respective cell stack and having at least a portion in contact with the respective cell stack, and wherein the coupling part comprises a connector configured to electrically connect the module housing of the first module to the module housing of the second module., wherein the connector comprises: a male connector on a first wall of a first outer wall around an internal space of the module housing of the first module; and a female connector on a second wall of a second outer wall around an internal space of the module housing of the second module, wherein the female connector is configured to be coupled to the male connector, wherein, when the female connector is coupled to the male connector, the first wall and the second wall are arranged in a second direction perpendicular to the first direction, wherein the coupling part further comprises a guide protrusion of the male connector on the first wall and protruding in the second direction; and a guide recess of the female connector on the second wall and into which the guide protrusion is configured to be inserted, and wherein: the guide protrusion comprises a fastening recess in a height direction of the first outer wall, the guide recess comprises a fastening hole at a position corresponding to the fastening recess, and the guide protrusion is configured to be coupled to the guide recess with a fastening member extending through the fastening hole and into the fastening recess.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723